Title: From Benjamin Franklin to ——, [11 April 1767]
From: Franklin, Benjamin
To: ——


[April 11, 1767]
We have been very busy about the Paper Money Affair. The Merchants are to wait on Lord Clare with their Opinion in Favour of it in a Day or two. After receiving Dr. F’s Remarks on the Report of the Board of Trade, they have drawn up a new Representation on the Subject, which they have signed, and Dr. F’s Paper is to be given in by itself. Mr. Garth for South Carolina, Mr. Montague for Virginia, Dr. Franklin for Pennsylvania, Mr. Charles for New-York, Mr. Sherwood for Rhode-Island, and Mr. Deberdt for Massachussetts, have attended the Meetings of the Merchants on this Occasion. The Strength of the Opposition, the daily Expectations of new Changes in the Ministry, and the present Resentment against America, keep Minds so agitated, that there can be but very little Progress made in American Affairs.
